Citation Nr: 0024752	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1988 to May 1993, 
with service in the Southwest Asia Theater of Operations from 
January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was originally 
processed by the Louisville RO.  It was transferred to the 
Indianapolis, Indiana, RO in June 1997.

The veteran's case was previously before the Board.  In a 
decision dated in September 1998, the Board denied service 
connection for the issues on appeal.  The Board also remanded 
a fourth issue relating to a claim for a compensable rating 
for a service-connected left ankle disability.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 1999, a 
Joint Motion for Remand of Three Issues, For Dismissal of the 
Remaining Issue and to Stay Further Proceedings was filed by 
VA and the veteran's attorney.  An Order of the Court granted 
the motion for remand and vacated, in part, the Board's 
decision of September 1998 with respect to the three issues 
currently on appeal.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.

The veteran was contacted in May 2000 and provided an 
opportunity to submit additional evidence in support of his 
claim.  He submitted a statement from his spouse, and a 
duplicate copy of an Army letter certifying his service in 
Southwest Asia in July 2000.  The veteran also submitted a 
waiver of agency of original jurisdiction in accordance with 
38 C.F.R. § 1304(c) (1999).  However, as the case must be 
remanded in compliance with the Court Order, the evidence 
will be considered by the RO on an initial basis.


REMAND

The Joint Motion reported that the veteran was scheduled for 
a Compensation and Pension (C&P) examination in May 1998 
while his claims were pending adjudication before the Board.  
The veteran has maintained that he reported for the 
examination and that it pertained to his respiratory claim.  
The Board has been directed to remand the case in order to 
obtain the examination report.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Joint Motion also directed that the 
veteran be permitted to submit additional evidence and 
argument in support of his claim.

The veteran's case is remanded in order to comply with the 
Court's Order.  The Board makes no finding and intimates no 
opinion as to whether the veteran has submitted well-grounded 
claims.  Morton v. West, 12 Vet. App. 145 (1999).

The RO is advised that the Court has found that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders." 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  
Specifically, the May 1998 C&P 
examination report(s) must be obtained.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.

2.  The veteran should be contacted and 
encouraged to provide, in addition to 
objective medical evidence, other 
corroborating evidence in support of his 
claims.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  This 
should include both on a direct basis and 
under 38 U.S.C.A. § 1117 (West 1991) and 
38 C.F.R. § 3.317 (1999).  The RO should 
be guided by VAOPGCPREC 8-98 and 4-99, as 
well as a recent Court opinion, Neuman v. 
West, No. 98-1410 (CAVC, July 21, 2000), 
in adjudicating the veteran's undiagnosed 
illness claims.  If the benefits sought 
are not granted, the veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).












This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


